OFFICE   OF   THE   ATTORNEY     GENERAL     OF   TEXAS
                        AUSTIN




                                           &Fril 1, 1939
Hon. II.S. Plyohs,April 1, 1939, Page 2


     of Criminal Prooadnre of the Stats of Texas
     as to the l&sanity of a dsfenc!ant,shall oon-
     slst of the affidavit of the Supsrintendent
     of some State Institutionfor ths treetraent
     of the inssne, or the afridavlt of not lees
     than two lloensed and regularly preotloing
     physiaiana of the State of Texas, or ths effi-
     davft of the prison physloian or warden of
     the Panal Institution whsrsin the defendant
   --is in prison, or the County Health Offioer
    ef the Couaty where the defend&H was rlnally
    loavioted,whioh affidavits,if made, ahall
    Hate that after a pera-      aaaination  ef tha
    defendant, it la the opfnlonbf the affiant
    tht the defendant is lnsaae, and aald afil-
    datlta ahall. in addition  thereto, aot fosth.
    the rea8oaa aad $ho oawe or WLUMB wh.loh
    hare justified.theopLnion,*
          *Al-t.~084. UO.8peOl~l f~rullt~ lr
     nooeaaary In sozaduotlngthe prooee(ling0w-
     tMrlse(. by this ohapter. The oourt ahali ase
     that t&o iBq*-i0    80 aonduatadbaa to laa&
     to a Setlefaetosy oOnoltulOat Thc~oouaael
     tkm the dafendant he18t&a ri&ht to open aa&
     oomlada t+s argument upen the trial of eueh
     180w Of bmaBity."
          The oarre,Milllkfn va. Jeffrey, 891 WI 8923
holds ammg other thlags that the sourt la rhlah the
defendantwa8 oonrioted haa lxalualve juria~iotion of
a prooeedin(3to iaqulm into hie alleged inoantty.
          Artiala 84 of the Penal Code reads as rollawar
          "A *oriminaladion' meana the who10
     or an part of the prooedurewhloh the law
     proviies for bringing ofrendars to justioo;
     and the teras lprosecution*and 'aaousatioa'
     are used in the same sanse.*
          The prooedure adjudging one not oharged with a
orlma to be a psraon of unsound mind and providing for
his restraint 18 8olely through the aounty oourt sad
   Hon. H. S. Wyohe, April 1, 1939, Fags 3


   although the state Is a party to euoh Inquiry, the
   ohsreotcr of the prooeeding is eseentially civil.
   (White vs. White, 196 SW 508; Tex. Jur. Vol. 24, page
   388) However the Amarillo Court of Civil Appeale in
   the CA8C of Lindsay '18.Wood et ux, 27 5W 2nd 263 said
   that :
              "In our opinion, A prosecution for
         lunacy 1~3a quasi-orImina1 prooeeding.a
   brdrpraotioallyall of the authorItIeahold that 8uoh
   prooedbinga am laaentiallyoirll.
             Title U, Chapter 1 OS the Code of Or&n&
   Prooedure provider for a trial of the queetton of'the
   defendant'siinsanity where It ir made known to tha
   oourt at my time after oonviotion,or If the oourt
   has good seaeon to believe, that the defandant la la-
   MM,   or whore a porron   mho has ban   oonrloted   .oi a

 ~~~~~~~~~~~~~~~~~~~~t

   well4aunded. In prooeeQIng#of this natara tham+.is
   no Issue or quutloa  to k deternine by the oorrrli,~rr-
   oept the qnoeti~ of t& defendant's InsaAty and it
&oannot   be said that this IS a oriainal aotion or pro-
   oedum aa no siiminal offonae 18 obarged In ?uoh pro-
   oeeding.
            After a earoful.lnnatIgatIon and aea*oh~of
  the statutea,we are unable to find any statute ptiotid-
  Ing for or authorizingthe payment of witneaees    In lwh
  proosedings. Title lEa,ohapter 1 of the Oode of OrWn-"
  al PrOOWbIrrt, mapra, iWkO8  no pSeViBi0M nor doe6 it
  presaribe the ma-r     In whioh sooh witneaaos shall be
  ~aebpoeneedor brought befom ths oourt in suoh hearleg
  mn doso it provide for the oompenaationof 8uoh wlt-
  neoaeo.
             Artiole 1036, Oode of Criminal Prooedure pro-
   vides smong other thingst
              *1.   Any witneos who may have been reoog-
Hon. 2. 5. i;yohe,April 1, 1939, Page 4


     nized, subpoenaed or attached, and (rivenbond
     lor his sp;~aaranoebefore any court, or be-
     fore any grand jury, out of the county of his
     residence to testify in e felony case, and
     VZLOappears.in compliance with the obligations
     oftouch recognizance or bond, shall be allOwe&
     Us- actual traveling ezpenses, not sxoeedfng
     four.cants per mile going tc and returning from
     the court or grati jury, by.tho nearr8t praetl-
     oal oonveyanoe,and two dollars per dar for maoh
     day he may neoossarilybo absent froa him0 ~II
     a ritneas in such oaae.
          ~ltnorsos &all reooive fram the Stat+, ,$or
     attendwoe upoa dietriot  oourte and grand @lo*
     in counties other than th8% of the,irrosl~~o*;
     in obedlenoe to subpaener issued under the pra- '~
     visions of law their lotual tnreliag srpeime8
     not erooodlng tour oonts pet mile, going fo.urj
     returning from the oourt er grand jury, by tho
     nearemt praotloal oonveyanoe,and ttsodollarr~
     per day for eaoh day they may neoessarllybe
     absent trim home al a wlitne86,to be paid a8 nw
     pxivlded by law;.......
          %&a. 2. Witaaaa toor shall be allowed only
     to suah wltnesaes a8 may ham beum Mnnf110nOdon
    the sworn written app&loetlon of the State’8      -
    attorney or the defendant or his attorady al-
    provided In Artlole.4&5,~Code of Crlmlnal Pro-
    oedura, which sworn applloetion must be medo
  -at ths tlnm of the proou~ing oi,the subpOeM,
     attachment ior, or ~rsooguhanoe of, the witness.
    The judge to whom an applioatlon Sor attaoh-
    mont is made, may, In hia dlsoretlon, grant oc
     refuse such application, when presented IQ tena
     time.=
          Article 463, 4n       ~slmlnalProcedure, readr:
          Veiort  the clerk OT his deputy ahall be
     required or permitted to Issue a subpoena in
     any felony ease pending in any Di8trlot or
     Orimlnal Dl8trlot Court of this State of rrbloh
  Hon. R. S. I??yo!~e,
                    April 1, 1939, PaPe 5


       he IS olerk or deputy, the defendant or his
       attorney or the State's attorney shall make
       written, sworn application to such clerk for
       eao5 witness desired. Buch application shall
       state the name of each witness desired, the
       looation and voaotion, if known, and that t&e
       testimony of said witness is materiel to the
       state or to :tledef:TIae. As far as is praotf-.
       oal auoh clerk shall include in ona subpoena
       the n~~aesof all witna8888 for the State and
       for defendant, and auoh prooesa ahall ahow
       that the wltneasaa ara ammonod for the
       State or ror the defendant. mqm c1WitnO
       haa bean 8eWed with a subpoena, attaohed ar
       plaoed under reaognlzauoeat tha lnatanae of’
       alther party in a pertiaular oaae, suoh em-
       oution of proooaaaball Inure to the benorit-
       of the.oppo8it6'porty%n 8ueh oase in the
       event auoh opposite party de8ire8 to ulle
       suoh iitn688 on tha trial of the Oaae, pro-
       rided‘thet when a wltnea8 haa onoe been
       8emed with a aubpoosa, no further aubpoana
       ahall be iasusd for dd wltne88.w
            The prooeed$ng provided for by Title lg, oh&
  ter 1 of the Coda of Criminal Prooodure, aupra, %a not
  the trial of the felony oaao in the diatrlot oourt.
  Therefore,wltneaaaa who appear in suoh oases or pro-   I
  owdlnga  are uot entitled to fees or OOZ8pan8atiOKK
                                                    a0
  provided ior in &Mole 10256,COae of Crlmlnal Prooe- '
  dure.
            In view oi the foregoing atatutaa, you are r0-
  apaotfullyadvised that lt la the opinion of thi? Impart-
  ment that wltneaaes in prooesdlngaas provided for by
  Title 18, chapter 1, Soda ol Criminal Prooedura Oanuat
  hare sorlpt issued against the State ot Texae to pa7 their
-per dlun and mileage and that tha State fa not liable iOr
  8uoh costs.
            Trusting that the iora@lng anawers your in-
  quiry, wa remain
                                 very truly youra